Case 8:1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SHULMAN HODGES &
BASTIAN LLP
100 Spectrum Center Drive
Snite 600
Ilvine, CA 92618

8-cV-01644-VAP-KES Document 71 Filed 04/16/19 Page 1 of 6 Page |D #:2075

Ronald S. Hodges - Bar No. 150586

James C. Bastian, Jr. - Bar No. 175415
Ryan D. O'Dea - Bar No. 273478
SHULMAN HODGES & BASTIAN LLP
100 Spectrum Center Drive, Suite 600
Irvine, California 92618

Telephone: (949) 340-3400

Facsimile: (949) 340-3000

Email: RHodgeS@Shpr.com

Attorneys for Interested Party,

 

Michael J. Avenatti

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re
EAGAN AVENATTI, LLP,

Debtor.

 

 

6020~500\1355321.1

Case NO. 8:18-cv-01644-VAP-KES

REPLY IN SUPPORT OF MOTI()N FOR
ORDER QUASHING SUBPOENA
AND/OR FOR PROTECTIVE ORDER

DATE: April 30, 2019
TIME: 10:00 a.rn.
PLACE: Courtroom 6D
411 West 4“‘ Street
Santa Ana, CA 92701

1

 

REPLY IN SUPPORT ()F M()TION TO QUASH AND/OR FOR PR()TECTIVE ORDER

 

Case 8:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SHULMAN HODGES &
BASTIAN LLP
100 Spcctrum Cemer Drlve
Sui\e 600
livine, CA 92618

’_8-cv-01644-VAP-KES Document 71 Filed 04/16/19 Page 2 of 6 Page |D #:2076

I. ARGUMENT

Through the futile exercise of throwing mud at the wall and hoping some of it sticks,
Judgment Creditor'sl opposition attempts to distract from the undisputed - namely, the Third-
Parties were not served with a copy of the Subpoena. Notwithstanding Judgment Creditor's
uncontested failure to serve the Subpoena on the Third-Parties, Judgment Creditor asserts it was
not required to provide notice of any kind to the Third-Parties. Such a holding would fly in the
face of the Third-Parties' fundamental right to privacy, a right that would ring hollow if one is not
permitted to protect the dissemination of its private and confidential financial information S_ee_e_.g.
Roberl‘s v. Gul/`Oz`l Corp. (1983) 147 Cal. App. 3d 770, 795 ("Our holding above that Gulf does
not have standing to assert a right to privacy under article I, section l of the California Constitution
and does not have a right to privacy in a fundamental sense, does not mean that Gulf does not
retain a general right to privacy under the United States Constitution via some combination of the
Fourth Amendment…the Fourteenth Amendment's protection against arbitrary or unjustifiable
state deprivations of liberty. . .and the Fifth Amendment. . .Although the 'right to be let alone -the
most comprehensive of rights and the right most valued by civilized men. . .is not confined literally
to searches and seizures as such, but extends as well to the orderly taking under compulsion of
process...)(emphasis added). Based thereon, this Court should disregard Judgment Creditor's
attempt to justify its failure to serve the Third~Parties with the Subpoena and grant the relief sought
in the l\/lotion.

As if Judgment Cr`editor's caviler disregard of procedure and due process were not enough,
it attempts to justify the Subpoena by reference to purported information it received in connection
with a subpoena served upon City National Bank (the "CNB Subpoena") ~ a copy of which is
attached as Exhibit 3 to its opposition Importantly, and based upon the attendant proof of service,
the CNB Subpoena was not served upon the judgment debtor, Avenatti, Avenatti's attorneys, or
the Third-Parties. Judgment Creditor's failure to serve the CNB Subpoena upon any of the

aforementioned individuals needs to be viewed for what it is: An improper and intentional

 

l All capitalized terms not otherwise defined in this Reply shall have the meaning ascribed to same
in the l\/Iotion.

6020-500\1355321.1 2

 

REPLY IN SUPPORT OF MOTION 'I`() QUASH AND/OR FOR PROTECTIVE ORDER

 

 

Case 8:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SHULMAN I'IODGES &
BAS'I`IAN LLP
100 Specirum Center Di'ive
Suite 600
lrvine, CA 92618

’_8-cv-01644-VAP-KES Document 71 Filed 04/16/19 Page 3 of 6 Page |D #:2077

litigation tactic directly contrary to the service requirements of Rule 45. Equity and notions of
"fair play" dictate that Judgment Creditor should not be permitted to support the alleged propriety
of the Subpoena with purported information it improperly received in connection with the CNB
Subpoena.

In sum, the Motion should be granted because: (1) numerous third-parties to the above~
captioned action were not served with a copy of the Subpoena despite the fact that the Subpoenas
seek production of the aforementioned third-parties' privileged, private, and confidential financial
information; and (2) the Subpoena is a thinly-veiled attempt to impermissibly obtain post~
judgment third-party discovery. Therefore, Avenatti respectfully requests this Court to quash the
Subpoena as it pertains to production of documents responsive to the Requests, or in the
alternative, enter a protective order prohibiting Judgment Creditor from seeking documents
responsive to the Requests unless and until it fully and completely complies with the requirements
of an application and order for appearance and examination of the Third Parties.

///
///
///
///
///'
///

6020-500\1355321.1 3

 

REPLY IN SUPPORT OF MOTION TO QUASH AND/OR FOR PROTECTIVE ORDER

 

 

Case 8:1

\OO¢\!O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SHULMAN HODGES &
BAS'l`IAN LLP
100 Spectrum Center Drivc
Suitc 600
lrvinc, CA 92618

 

8-cV-01644-VAP-KES Document 71 Filed 04/16/19 Page 4 016 Page |D #:2078

II. CONCLUSION
Judy Regnier, Avenatti & Associates, APC, Global Baristas USA, LLC, Global Baristas,
LLC, Passport 420, LLC, GB Autosport, LLC, and Doppio, Inc. were not served with the
Subpoena and Judgment Creditor cannot meet its`burden of establishing effective service because
it did not occur. Furthermore,`the Subpoena and Requests are a blatantly improper means of
conducting post-judgment third-party discovery. Therefore, Avenatti requests an order providing
any or all of the following relief: (1) quashing the Subpoena; and/or (2) entry of a protective order

prohibiting Bank of America's production of third-party documents pursuant to the Subpoena

SHULMAN HODGES & BASTIAN LLP

/s/ Ryan D. O'Dea
Dated: April 16, 2019 By:

 

Ronald S. Hodges

James C. Bastian, Jr.

Ryan D. O'Dea

Attorneys for Michael J. Avenatti

6020-500\135532111 4

 

REPLY IN SUPPORT OF MOTION TO QUASH AND/OR F()R PROTECTIVE ORDER

 

Case 8:18-cv-01644-VAP-KES Document 71 Filed 04/16/19 Page 5 016 Page |D #:2079

PROOF OF SERVICE

In re Eagan Avenatti, LLP
8:18-cv-01644-VAP-KES

STATE OF CALIFORNIA, COUNTY OF ORANGE

At the time of service, 1 was over 18 years of age and not a party to this action. 1 am
employed in the County of Orarige, State of California. My business address is 100 Spectrum
Center Drive, Suite 600, 1rvine, CA 92618.

On April 16, 2019, 1 served true copies of the following document(s) described as REPLY
IN SUPPORT OF MOTION FOR GRDER QUASHING SUBPOENA AND/OR FOR
PROTECTIVE ORDER on the interested parties in this action as follows:

SEE ATTACHED SERVICE LIST

BY MAIL: 1 enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection and
mailing, following our ordinary business practices 1 am readily familiar with the practice of
Shulman Hodges & Bastian LLP for collecting and processing correspondence for mailing. On
the same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service, in a sealed envelope with postage
fully prepaid 1 am a resident or employed in the county where the mailing occurred. The envelope
was placed in the mail at lrvine, California.

BY CM/ECF NOTICE ()F ELECTRONIC FILING: 1 electronically filed the
document(s) with the Clerk of the Court by using the Cl\/I/ECF system. Participants in the case
who are registered Cl\/I/ECF users will be served by the Cl\/I/ECF system. Participants in the case
who are not registered CM/ECF users will be served by mail or by other means permitted by the
court rules.

BY FEDEX: 1 enclosed said document(s) in an envelope or package provided by FedEx
and addressed to the persons at the addresses listed in the Service List. 1 placed the envelope or
package for collection and overnight delivery at an office or a regularly utilized drop box of F edEx
or delivered such document(s) to a courier or driver authorized by FedEx to receive documents

1 declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct and that 1 am employed in the office of a member of the bar of this
Court at whose direction the service was made.

Executed on April 16, 2019, at 1rvine, California.

/s/ Lori Gauthier
Lori Gauthier

 

.Case 8:18-cv-01644-VAP-KES Document 71 Filed 04/16/19 Page 6 016 Page |D #:2080

In re Eagan Avenatti, LLP
8:18-cv-01644-VAP-KES

BY CM/ECF NOTICE OF ELECTRONIC FILING:

o Michael J Avenatti
mavenatti@eaganavenatti.com,mavenatti@eoalaw.com,jregnier@eaganavenatti.com
o Sara L Chenetz
schenetz@perkinscoie.com
o Ronald S Hodges
rhodges@shbllp.com,bbailey@shbllp.com
o Ryan Daniel O'Dea
rodea@shbllp.com,lgauthier@shbllp.com,sswartzell@shbllp.corn
o James R Selth `
jim@wsrlaw.net
~ Leonard M Shulman
lshulman@shbllp.com
o Scott Howard Sims
ssims@lawfss.com,mnowowiejski@lawfss.com
o Andrew D Stolper
astolper@lawfss.com,rnnowowiejski@lawfss.com,astolper@ecf.courtdrive.com

VIA OVERNIGHT MAIL/Federal E)_mress:

Chambers of Honorable Karen E'Scott
Magistrate Judge

Ronald Reagan Federal Bldg./Courthouse
411 West Fourth Street, Drop Box, 6th Floor
Santa Ana, CA 92701-4516

VIA FIRST-CLASS MAIL:

Brian Weiss (Receiver)

Force 10 Partners

20341 SW Birch Street, Suite 220
Newport Beach, CA 92660

John P. Reitman

Jack A. Reitman

Attorneys for Brian Weiss

Landau Gottfried & Berger

1801 Century Park East, Suite 700
Los Angeles, CA 90067

